DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledge of certified copies of papers required by 37 CFR 1.78.

Specification
The disclosure is objected to because of the following informalities: page 13 line 33 recites “connected to the elbow 15 as to move the tip of the needle 15”. It is unclear if the “15” is the elbow or the tip of the needle or if they are both the same “15”.  
Appropriate correction is required.


Claim Objections
Claim 5 is objected to because of the following informalities:  line 4 recites “(c)” but there is not a previous reference to (a) or (b).  Appropriate correction is required.

Claim 20 is objected to because of the following informalities: line 1 recites “The system of clam 19” and should be changed to “The system of claim 19”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation “the proximal end of the needle" in line 7.  There is insufficient antecedent basis for this limitation in the claim and it is unclear if it is the same as the proximal section of needle in claim 1 or different.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US20140276051), (hereinafter “Hoffman”) in view of Mucha (US20120136626), (hereinafter “Mucha”).

	Regarding claim 1, Hoffman teaches an endoscopic device (fig. 21) for use in a patient’s body ([0053] “A needle assembly for delivery a treatment substance to a site within the body”), comprising:
a tube (#2010) having an internal cavity (#2012) with a proximal end and a distal end ([0053] “and having a delivery needle wall, a proximal end, and a distal end”), the distal end coupled to a handle ([0146] “In some embodiments, a first proximal handle can be connected to the flexible shaft 2030 and a second proximal handle can be connected to the internal needles 2040.”; Applicant’s proximal is Hoffman’s distal) and the proximal end configured to enter into the patient's body ([0020]“In some embodiments, a flexible needle configured to access a location near an airway, has a length and comprises a proximal end and a distal end comprising a piercing tip. Systems, methods, and devices for delivering ablation fluid to a location of interest within a body (e.g., a location with the lung) are described herein. Ablation fluid delivery systems and devices can include flexible delivery needles within which a plurality of smaller flexible needles is housed.”);
 	an ultrasound probe (#102 probe) on the proximal end of the tube (proximal to the sheath #110), positioned to emit sound waves to create a visual image of a target site inside the patient's body ([0084] “As will be discussed, embodiments of this flexible needle 200, as well as the other embodiments described herein, may be used in conjunction with existing systems and methods”; [0007] “Further embodiments provide for a visualization system (e.g., ultrasound)”; [0090] “In some configurations, a spiral ultrasound probe can be used to provide improved visualization over an ultrasound probe that provides visualization in only a single plane. Other systems for locating and navigating to tissues of interest, such as lung nodules and lymph nodes”); and
a needle (#2010 delivery needle or #2040 internal needle) that is configured to be housed inside the internal cavity of the tube ([0140] “The delivery needle 2010 can be positioned within a sheath to protect the distal end 2014 and/or the working channel of the delivery device or catheter from damage.” fig. 20a the #2040 internal needles are inside the walls) and configured to be deployed from the internal cavity ([0140] “The sheath can be retracted from the delivery needle 2010 prior to deploying the needle 2010 to the site of interest. In some embodiments, the delivery needle 2010 can be advanced distally past the distal end of the sheath in a manner similar to the needles described above.” fig.21a the #2040 internal needles are deployed), the needle defining a needle channel (#2030 flexible shaft) and including a distal section and a proximal section having a tip (see annotated fig. 20a below), and an elbow (#fig. 21a #2042 cut features create elbows) including a joint (fig. 21a #2042 cut features would create joints) configured to rotate up to 270 degrees or more in any direction such that the needle channel remains open (this would encompass every possible degree [0131] “Due to the flexibility of the needle, the articulation angle achieved here is approximately 130 degrees”).

    PNG
    media_image1.png
    285
    491
    media_image1.png
    Greyscale

However Hoffman fails to explicitly disclose a swivel ball joint.
In the same medical instrument field of endeavor (see [0064]), Mucha teaches a swivel ball joint ([0054] “an instrument is used in which a joint element or bending element between the two sections (or between two sections in general) is provided. A bending element may be, e.g., a ball joint.”; [0080] “As bending elements 9, for example mechanical joints can be used. When using a ball joint”).
It would have been obvious to one of ordinary skill in the art at the time to combine the device of Hoffman with the ball joint of Mucha, as when replacing the cut features of Hoffman with the ball joint of Mucha, there would be mathematical description for each position or path, such as an elliptical paraboloid, which allows for easier measurements of position (see Mucha [0054]).

Regarding claim 2, Hoffman as modified by Mucha teaches the endoscopic device of claim 1, wherein the needle comprises at least one of: flexible metal, carbon fiber, plastic, or any other material that is non-toxic inside a human body ([0147] “The internal needles 2040 can be constructed from a metal or metal alloy, such as stainless steel, steel, titanium, or some other appropriate material. In some embodiments, the internal needles 2040, or some portion thereof, are constructed from a polymer or other non-metallic material”).

Regarding claim 3, Hoffman as modified by Mucha teaches the device of claim 1, wherein the proximal section of the needle (#2040) is configured to move freely along with a movement by the elbow (fig. 21a if the elbow moves, the needle will move along with it).

Regarding claim 4, Hoffman as modified by Mucha teaches the device of claim 3, wherein the elbow is configured to be located at or near the proximal section of the (#fig. 21a #2042 are near the proximal tip of the needle).

Regarding claim 6, Hoffman as modified by Mucha teaches the endoscopic device of claim 1, wherein the elbow comprises mechanistic features, such as, hinges, screws, fasteners, pulling mechanism, and other fastening mechanisms, that would allow the needle or a portion of the needle that protrudes from the elbow to change its angle and/or direction as needed or controlled by a physician or a system computer. ([0114] “In these preceding figures, the steering wires may be manipulated by the operator to guide a flexible transbronchial needle to a site of interest. Preferably, this is accomplished by using the one or more steering wires to pull (and thereby bend) the flexible needle in the direction desired. The wires may be attached to the flexible needle in any suitable manner, on the interior or exterior of the flexible needle.”)

Regarding claim 7, Hoffman as modified by Mucha teaches the device of claim 1, wherein the elbow is further configured to be fixedly attached to the needle ([0144] “the #2042 cut features are integrated into the #2040 needle”).

Regarding claim 8, Hoffman as modified by Mucha teaches the device of claim 1, wherein the ultrasound probe comprises an ultrasound transducer that emits and detects the sound waves to create the visual image of the target site inside the patient's ([0012] “The system may also comprise a navigation system. The navigation system can utilize an ultrasound probe.”; fig. 11c #1116 ultrasound probe [0129] “Such miniaturized ultrasound probes may be advantageous for localization and visualization in peripheral lung passages where visual observation (i.e., via a bronchoscope) is extremely difficult due to the small size of such passages”).

Regarding claim 9, Hoffman as modified by Mucha teaches the device of claim 8, wherein the needle, using the visual image for guidance, is directed to the target site ([0130] “while the ultrasound probe 1116 remains in the airway providing real-time location confirmation that the needle 1114 has reached the target nodule 1112.”).

	Regarding claim 10, Hoffman as modified by Mucha teaches the device of claim 9, wherein the proximal section (see annotated fig. 20b) is configured to be deployed through the internal cavity of the tube (fig. 21a the proximal section is deployed thought the internal cavity of the sheath); and
	the distal section is configured to be connected to a vacuum for applying suction at the target site through the proximal section of the needle ([0104] “A vacuum source may also be provided so as to aspirate a tissue sample or samples” the vacuum source can be applied to different flexible needle configurations such as the #2040 needles in fig. 21a).

	Regarding claim 11, Hoffman as modified by Mucha teaches the device of claim 9, wherein the needle is configured to carry out aspiration at the target site ([0104] “A vacuum source may also be provided so as to aspirate a tissue sample or samples” the vacuum source can be applied to different flexible needle configurations such as the #2040 needles in fig. 21a).

Regarding claim 15, Hoffman as modified by Mucha teaches the device of claim 1, wherein the handle is configured to be connected to a machine for operations or manually operated by a physician ([0146] “. For example, the internal needles 2040 can be connected to a proximal handle (not shown), either directly or via the flexible shaft 2030. The proximal handle can be configured to move the flexible shaft 2030 and/or internal needles 2040 in the proximal and distal directions with respect to the delivery needle 2010.”; an operator such as a physician would operate.).

Regarding claim 18 Hoffman teaches a method for using an endoscopic device inside a patient's body ([0053] “A needle assembly for delivery a treatment substance to a site within the body”) comprising: 
inserting the endoscopic device into a body cavity during an endoscopic surgical procedure ([0007] “Accordingly, embodiments described herein relate generally to methods, systems, and devices for navigating to and biopsying tissue at a site of interest. In particular, embodiments described herein may be used for biopsying tissue in a lung (such as lung nodules or lymph nodes) using a flexible transbronchial biopsy aspiration needle system. Certain embodiments provide for the flexible biopsy needle to be steerable or guidable to a location of interest.”), the endoscopic device including a needle (fig. 21a #2040) with a distal section, a proximal section having a tip (see annotated fig. 20a above), and an elbow (#fig. 21a elbows are created at #2020 collar),
steering the needle ([0021] “The system can include a steering mechanism configured to steer the flexible needle toward the tissue sample site”); and 
carrying out an aspiration via the needle in order to collect a sample from the patient's body ([0007] “Accordingly, embodiments described herein relate generally to methods, systems, and devices for navigating to and biopsying tissue at a site of interest. In particular, embodiments described herein may be used for biopsying tissue in a lung (such as lung nodules or lymph nodes) using a flexible transbronchial biopsy aspiration needle system.”; this embodiment would apply to fig. 20-21.).
However Hoffman fails to teach a fastener configured to fasten the distal section and the proximal section together.
In the same medical instrument field of endeavor, Mucha teaches a fastener configured to fasten the distal section and the proximal section together ([0054] “an instrument is used in which a joint element or bending element between the two sections (or between two sections in general) is provided. A bending element may be, e.g., a ball joint.”; [0080] “As bending elements 9, for example mechanical joints can be used. When using a ball joint”).
.

Claim 5, 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Mucha and in further view Hunter et al., (US20160331343), (hereinafter “Hunter”).

Regarding claim 5, Hoffman as modified by Mucha teaches the device of claim 4, but fails to explicitly disclose multiple elbow joints with variable rotation angles and directions that are positioned proximal to the needle tip, and a stiffening cannula configured to be placed inside the needle to avoid inadvertent rotation of the needle upon insertion into tissue, wherein depending on indication of needle insertion, the multiple elbow joints are placed more distal or proximal to the proximal end of the needle to have variable range of rotation.
Hoffman does teach multiple elbow joints (#fig. 21a #2042 cut features creates elbows on the #2042 needle) with variable rotation angles (fig. 21a the #2040 needles are bending in different directions) and directions that are positioned proximal to the tip ((#fig. 21a elbows are created at #2020 collar, which is proximal to the tip) and wherein depending on indication of needle insertion, the multiple elbow joints are placed more distal or proximal to the proximal end of the needle to have variable range of rotation (fig. 20a and fig. 21a, the further out the #2040 are deployed, the wider range of rotation).
In the same field needle of endeavor, Hunter teaches a stiffening cannula configured to be placed inside the needle to avoid inadvertent rotation of the needle upon insertion into tissue ([0122] “flexible guidewire 18a may provide stiffness to needle 20, 220 as it is being navigated to the target location”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Hoffman as modified by Mucha with the guidewire of Hunter, as this would enhance target tissue interception analysis by improving accessing, locating, and manipulating a target tissue(see Hunter [0004][0059]).

	Regarding claim 12, Hoffman as modified by Mucha teaches the device of claim 11, but fails to explicitly disclose wherein the needle is steered by at least one of the following: (a) an inner wire inside an internal tube of the needle that is configured to steer the needle based on physician's operation or automatically using a computer guided process, (b) a mechanical feature inside the needle that receive an instruction from a computer or a physician to change the needle's direction or angle, (c) a hinge or any other mechanism inside the needle, (d) a pulley system that directs the needle's movement, or (e) a combination thereof.
	However in the same catheter field of endeavor, Hunter teaches the needle is steered by at least one of the following… a mechanical feature inside the needle that receive an instruction from a computer or a physician to change the needle's direction or angle ([0061] “inserted into working channels 608a, 60b through ports 616a, 616b, respectively. Handle 612 of steerable catheter 600 includes steering actuator 614 wherein distal end portion 606 is moved “up” and “down” relative to proximal end portion 604 by manipulating steering actuator 614 “up” and “down,” respectively. Additionally, distal end portion 606 is moved “left” and “right” relative to proximal end portion 604 by rotating handle 612 “left” and “right,” respectively, about handle longitudinal axis 613. It will be understood that steering actuator 614 and handle 612 are connected to a steering mechanism (not shown) on the inside of steerable catheter 600 which is connected to distal end portion 606 of elongate flexible shaft 602 for causing the deflection in distal end portion 606.”; the actuator would be steered by the handle handled by an operator).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Hoffman as modified by Mucha with the guidewire of Hunter, as this would enhance target tissue interception analysis by improving accessing, locating, and manipulating a target tissue(see Hunter [0004][0059]).

	Regarding claim 13, Hoffman as modified by Mucha and Hunter teaches the device of claim 12, but fails to explicitly disclose wherein the needle comprises a portion that is flexible at a mid-portion of the needle and a portion that is not flexible at the proximal section of the needle so that the mid-portion of the needle may change its shape upon steering the needle thereby changing the shape of the needle.
	Hoffman does teach a flexible needle (#2040 internal needle)
	In the same medical instrument field of endeavor, Mucha teaches a medical instrument comprises a portion that is flexible at a mid-portion of the instrument (fig. 2 #9 bending element) and a portion that is not flexible at the proximal section of the instrument (fig. 2 #2 section) so that the mid-portion of the needle may change its shape upon (fig. 2 #9 changes shape when the needle turns while #2  section does not otherwise it would deform) steering the needle thereby changing the shape of the instrument (fig. 2 the instrument has been changed.).
It would have been obvious to one of ordinary skill in the art at the time to modify the needle of Hoffman with the bending element of Mucha, as there would be a mathematical description for each position or path, such as an elliptical paraboloid, which allows for easier measurements of position.

	Regarding claim 14, Hoffman as modified by Mucha and Hunter teaches the device of claim 12, wherein the proximal section (see annotated fig. 20a) of the needle is configured to be flexible as to allow the needle to change its direction or angle ([0143] “internal flexible needles 2040”; the entire needle is flexible).

	Regarding claim 16, Hoffman as modified by Mucha teaches the device of claim 1, but fails to explicitly disclose wherein the needle comprises an internal cavity that is configured to fit a removable rod inside the needle's internal cavity so that the needle maintains its shape.
In the same field needle of endeavor, Hunter teaches wherein the needle comprises an internal cavity that is configured to fit a removable rod inside the needle's internal cavity so that the needle maintains its shape. ([00122] “flexible guidewire 18a may provide stiffness to needle 20, 220 as it is being navigated to the target location”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Hoffman as modified by Mucha with the guidewire of Hunter, as this would enhance target tissue interception analysis by improving accessing, locating, and manipulating a target tissue(see Hunter [0004][0059]).

	Regarding claim 17, Hoffman as modified by Mucha and Hunter, teaches the device of claim 16, but fails to teach wherein the removable rod is further configured to provide a stabilizing force to the needle so that the needle maintains its shape until the needle reaches a target site inside the patient at which point the removable rod is removed from the needle so that the needle can be steered or flexibly moved.
However in the same needle field of endeavor, Hunter teaches wherein the removable rod is further configured to provide a stabilizing force ([0122] “Flexible guidewire 18a may serve two purposes. First, where needle 20, 220 is bendable or flexible as described above, flexible guidewire 18a may provide stiffness to needle 20, 220 as it is being navigated to the target location (see FIGS. 18A, 19A).”; the stiffness provides a stabilizing force) to the needle so that the needle maintains its shape until the needle reaches a target site inside the patient at which point the removable rod is removed from the needle so that the needle can be steered or flexibly moved ([0122] “Once needle 20, 220 has been navigated proximate the desired target, flexible guidewire 18a may be removed”).
.
	
Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Tsekos, (US9539058), (hereinafter “Tsekos”) in view of Hoffman and in further view Mucha.

Regarding claim 19, Tsekos teaches a system for carrying out an aspiration inside a patient’s body (fig. 1a; Claim 1: “A robotic system for performing a robot-assisted procedure including diagnostic sensing, injection, ablation, aspiration, biopsy or a surgical procedure”) comprising:
an endoscopic
device (Col. 26, Lines 25-27, “The device is designed to be utilized with image-guided endoscopic surgeries or other Single Port Access surgeries”); a network (unit 122, FIG. 1A; see Col. 16, Lines 16-17 “Unit 122 can be, for example, a hub for connecting to the local-area network (LAN) of the scanner”);
a monitor computer (FIG. 1A, #100 central computer);
a hosted server (Col. 3, Lines 17-20, “and at least one wired or wireless network link to the computer that tangibly stores in memory software modules having processor-executable instructions to operate the magnetic resonance imaging system and the robot”); and 
(Col. 7, Lines 28-37, “Without being limiting, any software, modules, applications, add-ons, plugins, programs and/or databases, etc. necessary for implementation of, but not limited to, the robot system, including the robotic manipulator, robotic sensors, etc., may be programmed into one or more computers, may be retrieved over the network connection or may be retrieved from a media storage device tangibly storing the same, may be tangibly stored in computer memory or other electronic media memory and are executable by the processor”),
wherein the network, the monitor computer, the hosted server, the database are coupled via communication links (FIG. 1A, the entire system is linked via communication links such as #142 links #114, etc.).
However Tsekos does not explicitly disclose wherein the endoscopic device comprises (a) a tube with a proximal end and a distal end, the distal end coupled to a handle and a-the proximal end configured to enter into the patient's body, (b) an ultrasound probe on the proximal end of the tube, positioned to emit sound waves to create a visual image of a target site inside the patient's body, and (c) a needle that is configured to be housed inside the tube, wherein the tube includes an internal cavity for a deployment of the needle, the needle having an elbow including a ball joint configured to steer the needle.
In the same endoscopic field of endeavor, Hoffman teaches wherein the endoscopic device comprises (a) a tube (#2010) with a proximal end (#2015) and a distal end (#2014), the distal end coupled to a handle ([0146] “In some embodiments, a first proximal handle can be connected to the flexible shaft 2030 and a second proximal handle can be connected to the internal needles 2040.”; the handle would be coupled to the distal end, as it would move the distal end of the tube) and the proximal end configured to enter into the patient's body (proximal end would be the same size as the distal end, so it would be able to enter into the patient’s body), (b) an ultrasound probe on the proximal end of the tube, positioned to emit sound waves to create a visual image of a target site inside the patient's body ([0084] “embodiments described herein, may be used in conjunction with existing systems and methods (such as the system 100 illustrated in FIG. 1)”; fig. 1 the #102 ultrasound probe is located on the proximal side of the #110 sheath), and (c) a needle that is configured to be housed inside the tube (fig. 20a the #2040 needle is in the #2010 sheath), wherein the tube includes an internal cavity for a deployment of the needle (fig. 20a #2040 is inside the #2010 sheath), the needle having an elbow (#fig. 21a elbows are created at #2020 collar).
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Tsekos with the device of Hoffman, as this would enhance visualization of the needle during procedures (see Hoffman [0089]).
In the same ultrasound field of endeavor, Mucha teaches a ball joint configured to steer the needle ([0054] “an instrument is used in which a joint element or bending element between the two sections (or between two sections in general) is provided. A bending element may be, e.g., a ball joint.”; [0080] “As bending elements 9, for example mechanical joints can be used. When using a ball joint”; bending the needle would alter the direction the needle would move.).


Regarding claim 20, Tsekos as modified by Hoffman and Mucha teach the system of claim 19, wherein the endoscopic device Col. 26, Lines 25-27,”The device is designed to be utilized with image-guided endoscopic surgeries or other Single Port Access surgeries”), the monitor computer (fig. 1a #100 central computer), the hosted server (Col. 3, Lines 17-20 “at least one wired or wireless network link to the computer that tangibly stores in memory software modules having processor-executable instructions to operate the magnetic resonance imaging system and the robot)”), and the database ((Col. 7, Lines 28-37, “Without being limiting, any software, modules, applications, add-ons, plugins, programs and/or databases, etc. necessary for implementation of, but not limited to, the robot system, including the robotic manipulator, robotic sensors, etc., may be programmed into one or more computers, may be retrieved over the network connection or may be retrieved from a media storage device tangibly storing the same, may be tangibly stored in computer memory or other electronic media memory and are executable by the processor”) comprise a computer-readable medium tangibly embodying a computer readable program code having computer readable instructions (Col. 7, lines 33-37, “may be retrieved over the network connection or may be retrieved from a media storage device tangibly storing the same, may be tangibly stored in computer memory or other electronic media memory and are executable by the processor”) which, when implemented, cause a computer to carry out the step of (Col. 15, Lines 16-19, “The electronic control signals received via link 104 are generated are generated by the central computational core 150 via autonomous operation of the robotic manipulator).”).: 
inserting the endoscopic device into a body cavity during an endoscopic surgical procedure (Col. 14, Lines 24-28, “The robotic manipulator can be utilized with devices for procedures, such as, but not limited to, tissue cryo-ablation, thermal ablation by means of laser or radiofrequency, biopsy, including, but not limited to core, vacuum assisted or fine-needle aspiration FNA); steering the needle  (Col. 14, Lines 19-24, “The robotic manipulator comprises an end-effector that has interchangeable interfaces suitable for attaching, carrying and manipulating virtually any currently used device or any device that may be produced in the future or any straight or bendable or steerable device”); and carrying out an aspiration via the needle in order to collect a sample from the patient's body (Col. 14, Lines 24-28, “The robotic manipulator can be utilized with devices for procedures, such as, but not limited to, tissue cryo-ablation, thermal ablation by means of laser or radiofrequency, biopsy, including, but not limited to core, vacuum assisted or fine-needle aspiration FNA).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.F./           Examiner, Art Unit 3793                                                                                                                                                                                             


/PASCAL M BUI PHO/           Supervisory Patent Examiner, Art Unit 3793